COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00519-CV

RANDOL MILL PHARMACY; KVG                                           APPELLANTS
ENTERPRISES, INC.; GARY G.
DALEY; JOHN WAYNE BAILEY;
JAMES ROBERT FORSYTHE;
KEVIN LYNN HEIDE; JULIE
KNOWLTON LUBBERT; AND CARA
MORRELL

                                        V.

STACEY MILLER AND RANDY                                              APPELLEES
MILLER


                                     ----------

        FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                           DISSENTING OPINION

                                     ----------

      I respectfully dissent from the majority‘s opinion because I believe that the

claims urged by Stacey and Randy Miller are health care liability claims that

require an expert‘s report under chapter 74. See Tex. Civ. Prac. & Rem. Code

Ann. § 74.351 (West 2011). I further believe that the majority adopts an overly
strict interpretation of the Texas Medical Liability Act (TMLA) that both

unnecessarily heightens the already rigorous statutory requirements pertaining to

pharmacists and runs contrary to the trend of case law interpreting the TMLA.

      The Texas Legislature, hoping to curtail the number of frivolous lawsuits

and preemptively remedy an impending rise in health care costs, intensified the

procedural requirements necessary to sustain a cause of action against a health

care provider when it passed the TMLA. See Scoresby v. Santillan, 346 S.W.3d
546, 553–54 (Tex. 2011) (―Fundamentally, the goal of the [TMLA] has been to

make health care in Texas more available and less expensive by reducing the

cost of health care liability claims.‖). The statutory and procedural rigor of the

TMLA ought to serve largely to deter frivolous lawsuits regarding health care,

rather than compel or even encourage litigants to disguise health care liability

claims and divert them into other areas of the law. See id. Although the TMLA

heightened the procedural threshold for health care liability claims, it did not alter

the substantive or underlying nature of these claims. Omaha Healthcare Ctr.,

L.L.C. v. Johnson, 344 S.W.3d 392, 394–95 (Tex. 2011) (―In order to determine

whether a claim is [a health care liability claim], we consider the underlying

nature of the claim. Artful pleading cannot alter that nature.‖ (citation omitted)).

The TMLA’s Text

      The TMLA provides that a health care liability claim is

      a cause of action against a health care provider or physician for
      treatment, lack of treatment, or other claimed departure from
      accepted standards of medical care, or health care, or safety or


                                          2
      professional or administrative services directly related to health care,
      which proximately results in injury to or death of a claimant.

Tex. Civ. Prac. & Rem. Code Ann. § 74.001(13) (West Supp. 2012). The TMLA

supplies a general definition for a ―[h]ealth care provider‖ that includes a

pharmacist and any employee, independent contractor, or agent of a pharmacist

acting ―in the course and scope of the employment or contractual relationship.‖

Id. § 74.001(12)(A)(iv), (B)(ii). Additionally, the TMLA generally defines ―[h]ealth

care‖ as ―any act or treatment performed or furnished, or that should have been

performed or furnished, by any health care provider for, to, or on behalf of a

patient   during the    patient‘s medical      care,   treatment,   or confinement.‖

Id. § 74.001(10).      Despite these broad definitions, however, the TMLA

significantly limits the scope of possible health care liability claims against

pharmacists in a separate provision providing,

      ―Pharmacist‖ means one licensed under Chapter 551, Occupations
      Code, who, for the purposes of this chapter, performs those activities
      limited to the dispensing of prescription medicines which result in
      health care liability claims and does not include any other cause of
      action that may exist at common law against them, including but not
      limited to causes of action for the sale of mishandled or defective
      products.

Id. § 74.001(22). Therefore, according to this stricter standard, a health care

liability claim may be sustained only against a pharmacist who dispenses

prescription medications that result in a health care liability claim.

      The issue here hinges on whether appellants qualify as ―health care

providers‖ under the TMLA, which requires that they satisfy the TMLA‘s criterion



                                           3
of ―dispensing . . . prescription medications.‖ The Texas Pharmacy Act (TPA)

provides a technical definition for the term ―dispense‖ as it pertains to

pharmacists:

      ―Dispense‖ means to prepare, package, compound, or label, in the
      course of professional practice, a prescription drug or device for
      delivery to an ultimate user or the user‘s agent under a practitioner‘s
      lawful order.

Tex. Occ. Code Ann. § 551.003(16) (West 2012).

      Both the majority and appellees contend that appellants do not satisfy the

―prescription drug‖ aspect of the TPA‘s definition of ―dispense‖ because

appellants did not provide the lipoic acid to Dr. Tan pursuant to an individual

prescription for Stacey Miller. See id. The standards for ―pharmacist‖ under the

TMLA and ―dispense‖ under the TPA, however, require merely a ―prescription

drug,‖ not a drug specifically prescribed for a particular individual. Id.; Tex. Civ.

Prac. & Rem. Code Ann. § 74.001(22). Appellees rely heavily on the report of

the Texas Department of State Health Services to support their claim that there

was no prescription for a specific patient. This very report concedes, however,

that appellants were compounding ―prescription drugs, such as:           Lipoic Acid

Injectable 200 mg/ml.‖ [Emphasis added.] Furthermore, in addition to labeling

the lipoic acid injections as a ―prescription drug,‖ the report also includes a report

from the pharmacy‘s records of the prescriptions provided to Dr. Tan, which lists

the date and time that appellants delivered the lipoic acid injections, assigns




                                          4
each order a separate ―Rx #,‖ and notes the specifications and instructions for

the lipoic acid to be dispensed.

      The majority states that ―Dr. Tan placed a ‗bulk‘ telephone order with

appellants on November 29, 2011 and on December 2, 2011 for an aggregate of

twenty-three 30-millimeter vials of injectable lipoic acid for ‗office use.‘‖ An orally

transmitted prescription order may be valid, though, provided that the pharmacist

notes ―the dispensing instructions of the practitioner‖ and ―retain[s] the

prescription for the period specified by law.‖ Tex. Occ. Code Ann. § 562.004

(West 2012). The pharmacy‘s report clearly indicates that the pharmacist to

whom Dr. Tan transmitted his order noted Dr. Tan‘s specifications for 200 mg/ml

lipoic acid injections.   Lastly, there is no requirement that compounding be

performed strictly for an individual patient to be considered compounding rather

than manufacturing. See id. §§ 562.152 (―A pharmacy may dispense and deliver

a reasonable quantity of a compounded drug to a practitioner for office use by

the practitioner in accordance with this chapter.‖), 551.003(23) (―‗Manufacturing‘

means the production, preparation, propagation, conversion, or processing of a

drug or device. . . . The term does not include compounding.‖ (emphasis added)),

551.003(9)(B) (―‗Compounding‘ means the preparation, mixing, assembling,

packaging, or labeling of a drug or device . . . for administration to a patient by a

practitioner as the result of a practitioner‘s initiative.‖) (West 2012). Therefore,

even though the record does not contain an individual prescription for Stacey




                                          5
Miller, it does indicate that appellants compounded the lipoic acid injections

pursuant to a prescription from Dr. Tan that is valid for TMLA purposes.

      The second issue the majority raises regarding the definition of ―dispense‖

concerns the phrase ―delivery to an ultimate user.‖ Id. § 551.003(16). The TPA

defines ―deliver‖ or ―delivery‖ as ―the actual, constructive, or attempted transfer of

a prescription drug or device or controlled substance from one person to another,

with or without consideration.‖     Id. § 551.003(13).   The TPA also defines an

―ultimate user‖ as a ―person who obtains or possesses a prescription drug or

device for the person‘s own use or for the use of a member of the person‘s

household.‖    Id. § 551.003(43).     The majority rests its ruling on these two

definitions; however, other statutes provide further relevant guidance regarding

the meaning of ―dispense.‖ For instance, the health and safety code also defines

―dispense‖ in the context of regulating pharmaceutical practice; it provides,

      ―Dispense‖ means the delivery of a controlled substance in the
      course of professional practice or research, by a practitioner or
      person acting under the lawful order of a practitioner, to an ultimate
      user or research subject. The term includes the prescribing,
      administering, packaging, labeling, or compounding necessary to
      prepare the substance for delivery.

Tex. Health & Safety Code Ann. § 481.002(12) (West 2010) (emphasis added).

Therefore, according to this definition, the chain of events comprising

dispensation would have included Dr. Tan‘s administering the lipoic acid to

Stacey Miller as well as appellants‘ compounding of it. See id.; Tex. Occ. Code




                                          6
Ann. § 551.003(1) (defining ―administer‖ as the direct application of a prescription

drug to the body of a patient, including by injection).

      The majority construes the definition of ―ultimate user‖ too narrowly,

asserting that appellants did not fulfill the standard because they delivered the

compounded lipoic acid to Dr. Tan, who did not use the drug on himself. This

construction unnecessarily increases the already heightened standard imposed

by the legislature; nowhere does the TMLA dictate the strict privity between a

pharmacist and an ultimate user that the majority suggests.         The majority‘s

interpretation would deny the many pharmacists who compound drugs for

individuals that must be administered by nurses or physicians, intravenously or

otherwise, of the protections afforded to them by the TMLA simply because the

pharmacist did not personally deliver the prescription to the recipient. Despite

the TPA‘s more limited definition under the health and safety code, the

administration of a drug to an ultimate user by a physician constitutes sufficient

―delivery‖ that satisfies the definition of ―dispense.‖

      Therefore, a plain text interpretation of the TMLA and related statutes

reveals that appellees did in fact state a TMLA claim against appellants. The

record supports that the lipoic acid injections were in fact a ―prescription

medicine,‖ despite not being prescribed for a particular individual. Furthermore,

administration by a physician is a valid method of ―delivery,‖ so construing Stacey

Miller as the ―ultimate user‖ is not impermissible under related statutory text,

even though she did not administer the injections to herself. See Tex. Health &


                                           7
Safety Code Ann. § 481.002(12).        Because the ―prescription drug,‖ injectable

lipoic acid, was delivered to the ―ultimate user,‖ Stacey Miller, I believe this

situation meets the TPA‘s definition of ―dispense.‖     See Tex. Occ. Code Ann. §

551.003(16).    Therefore, since appellees essentially contend that appellants

breached an accepted standard of health care when they compounded the lipoic

acid and ―dispens[ed] . . . [the] prescription medicine[ ],‖ appellees state a claim

under the TMLA that is subject to chapter 74‘s expert report requirements. See

id.; see also Tex. Civ. Prac. & Rem. Code Ann. § 74.351.

      The majority conflates two separate elements of the statutory definition of

―dispense.‖ Essentially, the majority states that for a pharmacist to qualify as a

health care provider under the TMLA, the pharmacist must dispense a

prescription drug pursuant to an individual prescription for a specific patient;

however, this theory unduly heightens the already strict standard pharmacists

must satisfy to qualify as health care providers under the TMLA. The definition of

―dispense‖ contains multiple distinct requirements: a pharmacist must (1)

prepare, compound, or label, (2) in the course of professional practice, (3) a

prescription drug (4) for delivery to an ultimate user or the ultimate user‘s agent

(5) under a practitioner‘s lawful order.      Tex. Occ. Code Ann. § 551.003(16)

(defining ―dispense‖). The majority‘s interpretation construes the fourth and fifth

requirements so as to create a more onerous requirement that a pharmacist may

only prepare, compound, or package a prescription drug for an ultimate user

pursuant to a practitioner‘s lawful prescription specifically for the ultimate user to


                                          8
satisfy the definition of ―dispense.‖ Id. The statute clearly states, however, that a

pharmacist need only compound a prescription drug pursuant to a practitioner‘s

lawful order to satisfy the definition of ―dispense.‖ See id. The occupations code

includes a distinct definition of ―prescription drug order,‖ defining a prescription

drug order as ―an order from a practitioner . . . to a pharmacist for a drug or

device to be dispensed.‖ Id. § 551.003(37)(A) (emphasis added). This definition,

too, does not require that a prescription drug order be an order from a

practitioner to a pharmacist for a drug to be dispensed pursuant to a prescription

for a specific patient. As stated above, Dr. Tan‘s telephonic order to appellants

for lipoic acid qualifies as a ―practitioner‘s lawful order‖ as it pertains to the

definition of ―dispense,‖ even though Dr. Tan did not order the lipoic acid

exclusively as a prescription for Stacey Miller.

      Thus, the final remaining issue is whether the criterion that the drug is

delivered to an ―ultimate user‘s agent‖ is satisfied. The majority concedes that a

doctor or nurse administering a drug could serve as an ―ultimate user‘s agent‖;

however, they qualify this concession by stating that a doctor or nurse is an

―ultimate user‘s agent‖ under the definition of ―dispense‖ only if the doctor or

nurse administers a drug prescribed specifically for the ―ultimate user.‖       This

creates another ancillary requirement not included within the statute.          The

definition of ―ultimate user‖ requires only that a person ―obtain[] or possess[] a

prescription drug . . . for the person‘s own use‖; this definition does not require

that the ultimate user do so as the result of a specific and unique prescription,


                                          9
and the definition of ―dispense‖ requires only that the drug be delivered to the

ultimate user under a practitioner‘s lawful order. Id. § 551.003(16), (43). The

existence of a specific prescription does not alter the identity of the ultimate user

or the nature of the agents who may administer the drug. Stacey Miller is the

―ultimate user‖ of the prescription drug—lipoic acid—because she ―obtain[ed]‖

and ―possess[ed]‖ the prescription drug when her agent—Dr. Tan—delivered the

drug to her by administering the injection. Id. § 551.003(43).

      In sum, because the lipoic acid was compounded under Dr. Tan‘s lawful

order and then delivered either actually to Stacey Miller‘s agent, Dr. Tan, or

constructively to Stacey Miller herself by Dr. Tan, appellants did in fact

―dispense‖ the lipoic acid, which qualifies them as health care providers under

the TMLA. Id. §§ 551.003(13) (defining ―delivery‖ as the ―actual‖ or ―constructive‖

transfer of a prescription drug), 551.003(16); Tex. Civ. Prac. & Rem. Code Ann. §

74.001(22).

Interpretation of the TMLA

      The majority‘s interpretation also runs contrary to the case law interpreting

the TMLA. In general, courts have construed the TMLA broadly, so as to include

claims within the TMLA. See, e.g., Diversicare Gen. Partner, Inc. v. Rubio, 185
S.W.3d 842, 853–54 (Tex. 2005) (holding that patient‘s claim against health care

provider for assault by another patient was health care liability claim); Covenant

Health Sys. v. Barnett, 342 S.W.3d 226, 233–34 (Tex. App.—Amarillo 2011, no

pet.) (holding that allegations of improper monitoring of patient at free heart


                                         10
screening test and placing of aerobic step for screening too close to wall

constituted health care liability claim); Scientific Image Ctr. Mgmt., Inc. v. Brewer,

282 S.W.3d 233, 239–40 (Tex. App.—Dallas 2009, pet. denied) (holding that

plaintiff‘s claims couched as claims under the Texas Deceptive Trade Practices-

Consumer Protection Act for failed elective plastic surgery were in essence

health care liability claims governed by chapter 74); Clark v. TIRR Rehab. Ctr.,

227 S.W.3d 256, 262–64 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (holding

that failure to supervise elderly woman attempting exercise during physical

therapy was health care liability claim). This broad construction of the TMLA

largely serves to further the legislature‘s intent that decisions requiring medical,

health care, or otherwise professional judgment be weighed against accepted

standards of professional care, thereby insulating medical and health care

professionals from claims of ordinary negligence arising from the exercise of

professional judgment. See Tex. Civ. Prac. & Rem. Code Ann. § 74.001(13)

(defining health care liability claim as ―a cause of action . . . [for a] claimed

departure from accepted standards of medical care, or health care, or safety or

professional or administrative services directly related to health care‖); see also

Clark, 227 S.W.3d at 262–64; Oak Park, Inc. v. Harrison, 206 S.W.3d 133, 139

(Tex. App.—Eastland 2006, no pet.) (holding that allowing dangerous patient to

remain in same room as another patient was governed by accepted standards of

medical care, health care, and safety rather than by ordinary negligence).




                                         11
      The core rationale behind holding professionals to a professional standard

of care and requiring a threshold expert report is that many of the elements of a

medical negligence claim and the facts that underlie them transcend common

knowledge. In most claims of medical negligence, an expert would be required

eventually to prove causation or damages, so the threshold expert report

requirement in chapter 74 seeks to eliminate meritless or medically

unsustainable claims before they progress to further stages of litigation. See

Saleh v. Hollinger, 335 S.W.3d 368, 374 (Tex. App.—Dallas 2011, pet. denied)

(―In determining whether a claim is inseparable from the rendition of medical

care, we consider factors such as whether a specialized standard in the health

care community applies to the alleged circumstances and whether the alleged

negligent act involved medical judgment related to the patient‘s care or

treatment.‖) (citing Diversicare, 185 S.W.3d at 847–52); see also Inst. For

Women’s Health, P.L.L.C. v. Imad, No. 04-05-00555-CV, 2006 WL 334013, at *3

(Tex. App.—San Antonio Feb. 15, 2006, no pet.) (mem. op.) (―Expert testimony is

necessary to establish the applicable standard of care ‗when the alleged

negligence is of such a nature as not to be within the experience of the layman.‘‖

(quoting FFE Transp. Serv., Inc v. Fulgham, 154 S.W.3d 84, 90 (Tex. 2004)).

      The majority‘s construction of the TMLA leads to a result directly at odds

with the legislature‘s intent.   Not only does the majority‘s interpretation deny

appellants the statutory protection of measuring their professional judgment

against an accepted standard of professional care, it also exposes appellants to


                                        12
greater liability by allowing appellees to couch an essentially health care based

claim in terms of a product liability claim and circumvent the procedural

standards of chapter 74. See Omaha Healthcare Ctr., L.L.C., 344 S.W.3d at

394–95 (stating litigants cannot avoid the requirements of the TMLA by artfully

pleading a health care liability claim and classifying the claim as a different cause

of action).

       Here, appellees allege their claims against appellants in terms of a

products liability suit in which they assert that appellants compounded defective

lipoic acid.   Compounding is an integral aspect of the practice of pharmacy,

however, such that it is part of the standard curriculum at most pharmacy

schools. See Med. Ctr. Pharm. v. Mukasey, 536 F.3d 383, 387–88 (5th Cir.

2008) (citing Thompson v. W. States Med. Ctr., 535 U.S. 357, 361, 122 S. Ct.
1497, 1500 (2002)). Although a significant portion of the professional practice of

pharmacy has lapsed into the process of packaging and distributing

premeasured dosage units provided by large-scale manufacturers for retail sale

and distribution, the localized service of compounding prescription drugs

nevertheless continues to require a pharmacist‘s professional judgment and skill.

Compare Tex. State Bd. of Pharm. v. Gibson’s Disc. Ctr., Inc., 541 S.W.2d 884,

888 (Tex. App.—Austin 1976, writ ref‘d n.r.e.) (―[I]t is a fair conclusion that the

dispensing of prescription drugs has become more of a retail endeavor than a

service endeavor.‖), and Va. State Bd. of Pharm. v. Va. Citizens Consumer

Council, 425 U.S. 748, 773–74, 96 S. Ct. 1817, 1831 (1976) (Burger, J.,


                                         13
concurring) (―The Court notes that roughly 95% [o]f all prescriptions are filled with

dosage units already prepared by the manufacturer and sold to the pharmacy in

that form. . . . In dispensing these prepackaged items, the pharmacist performs

largely a packaging rather than a compounding function of former times.‖), with,

e.g., 22 Tex. Admin. Code § 291.131(c)(2) (2012) (Tex. State Bd. of Pharm.,

Pharmacies Compounding Non-Sterile Preparations) (dictating that a pharmacist

must review and approve the materials, equipment, and final product during the

compounding process as well as ensure that all pharmacists and technicians

engaged in compounding possess the requisite education and experience).

      Compounding prescription drugs requires an equal, if not greater, degree

of professional judgment on the part of the pharmacist than does preparing

preformed dosage units for distribution. Even so, the majority of claims brought

under chapter 74 that name a pharmacist as a defendant have concerned the

misfilling of a prescription or distribution of an incorrect drug, and courts have

consistently held that these claims are in fact health care liability claims requiring

an expert report under chapter 74.       See, e.g., Walgreen Co. v. Hieger, 243
S.W.3d 183, 186–87 (Tex. App.—Houston [14th Dist.] 2007, pet. denied) (holding

plaintiff‘s expert report insufficient in misfilled prescription case); HEB Grocery

Co., L.L.P. v. Farenik, 243 S.W.3d 171, 176–77 (Tex. App.—San Antonio 2007,

no pet.) (affirming sufficiency of plaintiff‘s expert report in misfilled prescription

case); Randalls Food and Drugs, L.P. v. Kocurek, No. 14-05-01184-CV, 2006
WL 2771872, at *2–3 (Tex. App.—Houston [14th Dist.] Sept. 28, 2006, no pet.)


                                         14
(mem. op.) (holding expert report insufficient as to causation in misfilled

prescription case); Ruiz v. Walgreen Co., 79 S.W.3d 235, 238 (Tex. App.—

Houston [14th Dist.] 2002, no pet.) (holding that TMLA applies in misfilled

prescription case); see also CVS Pharm., Inc. v. Ballard, No. 01-12-00253-CV,

2012 WL 4742652, at *4–6 (Tex. App.—Houston [1st Dist.] Oct. 4, 2012, no pet.)

(mem. op.) (holding expert report sufficient in claim against pharmacy for failing

to recognize and correct dangerous drug overdose and for failing to fill

prescription in accordance with Texas Pharmacy Practice Standards); Gingrich v.

Scarborough, No. 09-09-00211-CV, 2010 WL 1711067, at *5–6 (Tex. App.—

Beaumont Apr. 29, 2010, no pet.) (mem. op) (rejecting sufficiency of plaintiff‘s

expert report for claim that pharmacist failed to recognize excessive prescription

before filling and distributing prescription). Furthermore, in many of the cases

listed above, the courts held that an expert report was required because the

alleged negligence exceeded the ordinary knowledge of a layman and thus had

to be measured against a standard of professional care. If claims pertaining to

the misfilling of prescription drugs exceed the ordinary knowledge of a layman so

as to require a chapter 74 expert report, it logically follows that allegations of

negligence that occurred during the process of compounding a prescription drug

ought to require a chapter 74 expert report as well.

      Moreover, even claims against pharmacists that resemble products liability

claims have been held to fall within the parameters of chapter 74. See San

Antonio Extended Med. Care, Inc. v. Vasquez, 327 S.W.3d 193, 199–200 (Tex.


                                        15
App.—San Antonio 2010, no pet.) (op. on reh‘g) (holding that chapter 74 expert

report was required in case in which plaintiff alleged ordinary negligence against

―prescription drug‖ firm that provided improperly filled oxygen tanks for plaintiff‘s

ventilator). The Texas Supreme Court recently reversed part of a ruling that

attempted to divide a claim against a pharmaceutical device provider into

separate products liability and TMLA causes of action. Turtle Healthcare Grp.,

L.L.C. v. Linan, 337 S.W.3d 865, 869 (Tex. 2011). The appellate court originally

attempted to separate the claims that alleged a departure from accepted

standards of medical care from those that merely alleged ordinarily negligence.

Turtle Healthcare Grp., L.L.C. v. Linan, 338 S.W.3d 1, 9 (Tex. App.—Corpus

Christi 2009) (Vela, J., dissenting) (―The Linans‘ claim is one for the breach of the

standard of care for a health care provider because providing Linan with a

functioning ventilator is inseparable from insuring that the batteries, necessary for

proper functioning of the ventilator, were properly charged.‖).        The Supreme

Court followed the reasoning of Justice Vela‘s dissent in its opinion, holding that

even the pharmacy‘s duty to ensure that batteries were properly charged fell

within the boundaries of the TMLA in that any claims of negligence regarding the

improperly charged batteries must be judged against an accepted standard of

professional care rather than ordinary care. Turtle Healthcare Grp., L.L.C., 337
S.W.3d at 867–69.

      Here, appellants engaged in a process much more complex than ensuring

that oxygen tanks were fully filled or batteries fully charged at the time of delivery.


                                          16
Also, the process of compounding requires more professional judgment and

discretion than the process of distributing preformed dosage units.       To hold

appellants‘ alleged negligence in compounding to a standard of ordinary care

when other courts have measured even the duty to ensure that batteries are

properly charged or preformed dosage prescriptions properly filled against an

accepted standard of professional care would be counterintuitive to our primary

goal of giving effect to the legislature‘s intent as expressed within the TMLA. See

Tex. Gov‘t Code Ann. § 312.005 (West 2013) (―In interpreting a statute, a court

shall diligently attempt to ascertain legislative intent.‖).   The Texas Supreme

Court has recognized the breadth of the TMLA‘s scope, and the interpretations of

other courts listed above indicate how the courts have followed this trend

specifically with respect to the TMLA as it pertains to pharmacists. Tex. W. Oaks

Hosp., LP v. Williams, 371 S.W.3d 171, 176 (Tex. 2012) (―We recognize that the

Legislature intended the Texas Medical Liability Insurance Improvement Act

(TMLIIA), the TMLA‘s predecessor, to be broad, and it broadened that scope

further in 2003 with its repeal and amendments resulting in the TMLA.‖). We

should not deviate from this trend by imposing even stricter requirements on

classifying claims against pharmacists as health care liability claims than the

legislature has explicitly included within the TMLA.

      According to the majority‘s interpretation, the difference between holding a

pharmacist liable under the TMLA or ordinary tort law could be whether a nurse

or physician administered the drug as opposed to the pharmacist directly


                                         17
delivering the prescription to the patient.    Such an interpretation is not only

unduly strict and constraining, but it is also untenable insofar as it leads to an

absurd result that diverges from the legislature‘s intent.        See Jennings v.

WallBuilder Presentations, Inc. ex rel. Barton, 378 S.W.3d 519, 523 (Tex. App.—

Fort Worth 2012, no pet.) (citing Tex. Lottery Comm’n v. First State Bank of

DeQueen, 325 S.W.3d 628, 635 (Tex. 2010)). By compounding the lipoic acid,

appellants engaged in one of the most time-honored aspects of the professional

practice of pharmacy, one that antedates mass production and distribution of

uniform pharmaceuticals and requires professional judgment, education, and

aptitude.

Conclusion

      One of the primary purposes of the TMLA is to protect professionals from

meritless negligence claims and to measure any alleged negligence against a

professional standard. Respectfully, I believe the majority‘s interpretation would

deny appellants the statutory protection of measuring their judgment against an

acceptable standard of professional care. For these reasons, I dissent from the

majority opinion and would reverse the trial court‘s denial of appellants‘ motion to

dismiss for failure to file a chapter 74 expert report and remand the case to the

trial court with instructions to dismiss appellee‘s claims against appellants and to




                                         18
consider whether to award reasonable attorney‘s fees. See Tex. W. Oaks Hosp.,
371 S.W.3d at 193.




                                          TERRIE LIVINGSTON
                                          CHIEF JUSTICE

DELIVERED: September 19, 2013




                                     19